 



Exhibit 10.4

FANNIE MAE STOCK COMPENSATION PLAN OF 2003



I.   The Plan



1.1   Purpose. The purpose of the Fannie Mae Stock Compensation Plan of 2003 is
to promote the success of Fannie Mae by providing stock compensation to
employees and directors that is comparable to that provided by similar
companies; to attract, motivate, retain and reward employees of Fannie Mae; to
provide incentives for high levels of individual performance and improved
financial performance of Fannie Mae; to attract, motivate and retain experienced
and knowledgeable independent directors; and to promote a close identity of
interests between directors, officers, employees and shareholders.



1.2   Definitions.

                    The following terms shall have the meanings set forth below:



(1)   “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock, Performance Share Award, Stock Bonus or any other award
authorized under Section 1.6, or any combination thereof, whether alternative or
cumulative, or an award of any Options or Restricted Stock authorized under
Articles VI and VII.



(2)   “Award Date” shall mean the date upon which the Committee takes the action
granting an Award or a later date designated by the Committee as the Award Date
at the time it grants the Award, or, in the case of Awards under Sections 6.2 or
7.2, the applicable dates set forth therein.



(3)   “Award Document” shall mean any writing (including in electronic or other
form approved by the Committee), which may be an agreement, setting forth the
terms of an Award that has been granted by the Committee.



(4)   “Award Period” shall mean the period beginning on an Award Date and ending
on the expiration date of such Award.



(5)   “Beneficiary” shall mean the person or persons designated by a Participant
or Permitted Transferee in writing to the senior-ranking officer in the Human
Resources department of Fannie Mae to receive the benefits specified in an Award
Document and under the Plan in the event of the death of the Participant or
Permitted Transferee.



(6)   “Benefit Plans Committee” shall mean the Benefit Plans Committee
established by the Board, consisting of employees of Fannie Mae.



(7)   “Board” shall mean the Board of Directors of Fannie Mae.



(8)   “Cause” shall mean significant harm to Fannie Mae in connection with a
Participant’s employment by Fannie Mae, by the Participant’s engaging in
dishonest or fraudulent actions or willful misconduct or performing the
Participant’s duties in a negligent manner, as determined by the Committee for a
member of the Board who is an officer or employee of Fannie Mae and for the
General Counsel of Fannie Mae, and by the General Counsel of Fannie Mae for all
other employees; provided that no act or failure to act will be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the act or failure to act was in the
interest of Fannie Mae.



(9)   “Change in Control Event” shall mean a change in the composition of a
majority of the Board elected by shareholders within 12 months after any
“person” (as such term is used in Sections 3(a)(9), 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of Fannie Mae representing more than 25 percent of the
combined voting power of the then-outstanding securities of Fannie Mae entitled
to then vote generally in the election of directors of Fannie Mae.

C-1



--------------------------------------------------------------------------------



 





(10)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.



(11)   “Committee” shall mean the Compensation Committee of the Board.



(12)   “Common Stock” shall mean the common stock of Fannie Mae and, in the
event such common stock is converted to another security or property pursuant to
Section 8.2, such other security or property.



(13)   “Director Term” shall mean the period starting immediately following the
annual meeting of the shareholders at which directors are elected to serve on
the Board and ending at the close of the next annual meeting at which directors
are elected.



(14)   “Early Retirement” means separation from service with Fannie Mae at or
after the attainment of age 60 (but before attainment of age 65) with five years
of service with Fannie Mae, or at an earlier age only if permitted by the
Committee in its sole discretion. For purposes of this Section 1.2(14), a year
of service shall be determined in accordance with the Federal National Mortgage
Association Retirement Plan for Employees Not Covered Under Civil Service
Retirement Law.



(15)   “Eligible Employee” shall mean any employee of Fannie Mae.



(16)   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.



(17)   “Fair Market Value” shall mean the per share value of Common Stock as
determined by using the mean between the high and low selling prices of such
Common Stock, on the date of determination, as reported on the NYSE. If such
prices are not available or if the Common Stock is no longer traded on the NYSE,
the Fair Market Value shall be determined by the Committee, in good faith, using
any reasonable method.



(18)   “Fannie Mae” shall mean Fannie Mae and its successors and, where the
context requires, its Subsidiaries.



(19)   "Immediate Family Member” shall mean, with respect to a Participant,
(i) the Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, half-sibling, stepsibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relations where the adopted individual shall
not have attained the age of 18 years prior to such adoption); (ii) the
Participant’s Domestic Partner (as defined in Section 2.18 of the Federal
National Mortgage Association Retirement Plan for Employees Not Covered Under
Civil Service Retirement Law and determined pursuant to the guidelines and
procedures established thereunder); (iii) any lineal ascendant or descendant of
any individual described in (i) or (ii) above; (iv) any partnership, limited
liability company, association, corporation or other entity all of whose
beneficial interests (including without limitation all pecuniary interests,
voting rights and investment power) are held by and for the benefit of the
Participant and/or one or more individuals described in (i), (ii) or
(iii) above; or (v) any trust for the sole benefit of the Participant and/or one
or more individuals described in (i), (ii) or (iii) above.



(20)   “Incentive Stock Option” shall mean an Option that is designated as an
incentive stock option within the meaning of Section 422 of the Code, or any
successor provision, and that otherwise satisfies the requirements of that
section.



(21)   “NMD Participant” shall mean a Nonmanagement Director who has been
granted an Award under Article VI or Article VII.



(22)   “Nonmanagement Director” shall mean a member of the Board who is not an
officer or employee of Fannie Mae.



(23)   “Nonqualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

C-2



--------------------------------------------------------------------------------



 





(24)   “NYSE” shall mean the New York Stock Exchange.



(25)   “Option” shall mean an option to purchase shares of Common Stock pursuant
to an Award.



(26)   “Participant” shall mean a Nonmanagement Director who has been granted an
Award under the Plan or an Eligible Employee who has been granted an Award under
the Plan.



(27)   “Performance Share Award” shall mean an Award granted under Section 5.1.



(28)   “Permitted Transferee” shall mean (i) any Immediate Family Member with
respect to the Participant, and (ii) in the case of an Eligible Employee, any
organization described in Section 170(c) of the Code that is eligible to receive
tax-deductible, charitable contributions or any intermediary designated to
exercise an Option for the benefit of such organization.



(29)   “Personal Representative” shall mean the person or persons who, upon the
incompetence of a Participant or Permitted Transferee, shall have acquired, by
legal proceeding or power of attorney, the power to exercise the rights under
the Plan, and who shall have become the legal representative of the Participant
or Permitted Transferee, or, in the event of the death of the Participant or the
Permitted Transferee, the executor or administrator of the estate of the
Participant or Permitted Transferee.



(30)   “Plan” shall mean this Fannie Mae Stock Compensation Plan of 2003.



(31)   “Plan Termination Date” shall mean the tenth anniversary of the date of
the meeting at which shareholders of Fannie Mae approve the Plan.



(32)   “QDRO” shall mean a qualified domestic relations order as defined in
Section 414(p) of the Code or Section 206(d)(3) of ERISA (to the same extent as
if this Plan were subject thereto) and the applicable rules thereunder.



(33)   “Restricted Stock” shall mean shares or bookkeeping units of Common Stock
awarded to a Participant subject to payment of the consideration, if any, and
the conditions on vesting and transfer and other restrictions as are established
under the Plan, for so long as such shares or units remain nonvested under the
terms of the applicable Award Document.



(34)   "Retirement” shall mean, in the case of an Eligible Employee, separation
from service with Fannie Mae under conditions entitling such Eligible Employee
to an immediate annuity under the Federal National Mortgage Association
Retirement Plan for Employees Not Covered Under Civil Service Retirement Law or
under the Civil Service retirement law, whichever is applicable to such Eligible
Employee, at or after the attainment of age 65.



(35)   "Stand-Alone SAR” shall mean a Stock Appreciation Right granted
independently of any other Award.



(36)   “Stock Appreciation Right” shall mean a right pursuant to an Award to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares of Common Stock and cash, the aggregate amount or value of
which is determined by reference to a change in the Fair Market Value of the
Common Stock.



(37)   “Stock Bonus” shall mean an Award of shares of Common Stock under
Section 5.2.



(38)   “STSP” shall mean the Fannie Mae Securities Transactions Supervision
Program and the guidelines thereunder.



(39)   “Subsidiary” shall mean an organization whose employees are identified by
the Board as eligible to participate in benefit plans of Fannie Mae.

C-3



--------------------------------------------------------------------------------



 





(40)   “Total Disability” shall mean complete and permanent inability by reason
of illness or accident to perform the duties of the occupation at which the
Participant was employed when the illness commenced or accident occurred, as
determined by Fannie Mae’s independent medical consultant.



(41)   “Without Consideration” shall mean, with respect to a transfer of an
Option, that the transfer is being made purely as a gift or donation, with no
promise or receipt of payment, goods, services or other thing of value in
exchange for the Option; provided, however, if the terms of a transfer of
Options to an otherwise Permitted Transferee require that, upon proper notice of
exercise of such Options, (i) Fannie Mae may reduce the number of shares of
Common Stock or sell such number of shares of Common Stock otherwise deliverable
thereunder to the extent required to fund any additional withholding tax on
behalf of the Eligible Employee necessitated by the exercise, delivering only
the balance of the shares of Common Stock due upon exercise of the Option to the
Permitted Transferee, and/or (ii) the Permitted Transferee sell the shares of
Common Stock so received upon exercise of the Option, apply a portion of the net
proceeds of the exercise to the payment of any additional taxes, fees or other
costs or expenses incurred by the donor Eligible Employee in connection with or
as a result of such transfer and then deliver (if an intermediary) or retain (if
an organization described in Section 170(c) of the Code) the remaining net
proceeds from such sales of shares of Common Stock, the transfer shall
nevertheless continue to be Without Consideration for the purposes hereof. A
distribution of an Option by an entity or trust described in Section 1.2(19)(iv)
or (v) to an owner or beneficiary thereof shall be treated as a transfer Without
Consideration.



1.3   Administration and Authorization; Power and Procedure.



(a)   The Committee. The Plan shall be administered by, and all Awards to
Eligible Employees shall be authorized by, the Committee, unless otherwise
required by law or regulation. Action of the Committee with respect to the
administration of the Plan shall be taken by majority vote or unanimous written
consent of the respective members.



(b)   Plan Awards; Interpretation; Powers. Subject to the express provisions of
the Plan, the Committee shall have the authority:



(i)   to determine the Eligible Employees who will receive an Award;



(ii)   to grant an Award to such Eligible Employees, to determine the amount of
and the price at which shares of Common Stock will be offered or awarded, to
determine the other specific terms and conditions of such Award consistent with
the express limits of the Plan, to establish the installments (if any) in which
such Award shall become exercisable or shall vest, and to establish the
expiration date and the events of termination of such Award;



(iii)   to construe and interpret the Plan and any Award Documents, to further
define the terms used in the Plan, and to prescribe, amend and rescind rules and
regulations relating to the administration of the Plan;



(iv)   to cancel, modify or waive Fannie Mae’s rights with respect to, or
modify, discontinue, suspend or terminate, an Award being granted or an
outstanding Award granted to or held by an Eligible Employee, subject to any
required consents under Section 8.5;



(v)   as part of any Eligible Employee’s employment agreement approved by the
Committee, to modify or change an Award;



(vi)   to accelerate the vesting of, extend the ability to exercise, or extend
the term of an Award being granted or an outstanding Award; and

C-4



--------------------------------------------------------------------------------



 





(vii)   to make all other determinations and take such other actions as
contemplated by the Plan or as may be necessary or advisable for the
administration of the Plan and the effectuation of its purposes.



    Notwithstanding the foregoing, the provisions of Articles VI and VII (except
Sections 6.7 and 7.5) relating to Nonmanagement Director Awards shall be
automatic and, to the maximum extent possible, self-effectuating. Ministerial,
non-discretionary actions with respect to implementation of the Plan shall be
performed by individuals who are officers or employees of Fannie Mae at the
direction of the senior ranking officer in the Human Resources department of
Fannie Mae. The senior ranking officer in the Human Resources department of
Fannie Mae may also direct that certain administrative functions shall be
performed by service providers outside of Fannie Mae.



(c)   Binding Determinations. Any action taken by, and any inaction of, Fannie
Mae, any Subsidiary, the Board, the Committee or the Benefit Plans Committee
relating or pursuant to the Plan shall be within the absolute discretion of that
entity or body and shall be conclusive and binding upon all persons. Subject
only to compliance with the express provisions of the Plan, the Board, the
Committee and the Benefit Plans Committee may act in their absolute discretion
in matters within their authority related to this Plan.



(d)   Reliance on Experts. In making any determination or in taking or not
taking any action under the Plan, the Board, the Committee and the Benefit Plans
Committee may obtain and may rely upon the advice of experts, including
professional advisors to Fannie Mae.



(e)   Delegation. The Committee may delegate, subject to such terms and
conditions as it may impose, some or all of its authority under the Plan to one
or more members of the Board or, for Awards to Eligible Employees below the rank
of Senior Vice President, to the senior-ranking officer in the Human Resources
department. In addition, the Committee may delegate ministerial,
non-discretionary functions to individuals who are officers, employees,
contractors or vendors of Fannie Mae.



(f)   No Liability. No member of the Board, the Committee or the Benefit Plans
Committee, or director, officer or employee of Fannie Mae or any Subsidiary
shall be liable, responsible or accountable in damages or otherwise for any
determination made or other action taken or any failure to act by such person in
connection with the administration of the Plan, so long as such person is not
determined by a final adjudication to be guilty of willful misconduct with
respect to such determination, action or failure to act.



(g)   Indemnification. To the extent permitted by law, each of the members of
the Board, the Committee and the Benefit Plans Committee and each of the
directors, officers and employees of Fannie Mae and any Subsidiary shall be held
harmless and be indemnified by Fannie Mae for any liability, loss (including
amounts paid in settlement), damages or expenses (including reasonable
attorneys’ fees) suffered by virtue of any determinations, acts or failures to
act, or alleged acts or failures to act, in connection with the administration
of the Plan so long as such person is not determined by a final adjudication to
be guilty of willful misconduct with respect to such determination, action or
failure to act.



1.4   Participation. Awards may be granted by the Committee to Eligible
Employees. An Eligible Employee who has been granted an Award may be granted, if
otherwise eligible, additional Awards if the Committee shall so determine.
Nonmanagement Directors shall be eligible to receive Awards granted
automatically under Sections 6.2 and 7.2 and Awards granted under Sections 6.7
and 7.5.

C-5



--------------------------------------------------------------------------------



 





1.5   Shares Available for Awards.



(a)   Common Stock. Subject to the provisions of Section 8.2, the shares of
Common Stock that may be delivered under this Plan shall be shares of Fannie
Mae’s authorized but unissued Common Stock, shares of Common Stock held by
Fannie Mae as treasury shares or shares of Common Stock purchased by Fannie Mae
on the open market.



(b)   Number of Shares. Subject to adjustments in accordance with Section 8.2,
the maximum number of shares of Common Stock that may be delivered under Awards
granted to Eligible Employees and Nonmanagement Directors under the Plan shall
not exceed 40,000,000 shares.



(c)   Calculation of Available Shares and Replenishment. A good faith estimate
of the number of shares of Common Stock subject to outstanding Awards that will
be satisfied by delivery of shares of Common Stock, plus the number of shares of
Common Stock referenced in calculating an Award paid in cash, shall be reserved
from the number of shares of Common Stock available for Awards under the Plan.
The aggregate number of shares of Common Stock delivered under the Plan plus the
number of shares of Common Stock referenced with respect to Awards paid in cash
shall reduce the number of shares of Common Stock remaining available for Awards
under the Plan. If any Award shall expire or be canceled or terminated without
having been exercised in full, or any Common Stock subject to a Restricted Stock
Award or other Award shall not vest or be delivered, the unpurchased, nonvested
or undelivered shares of Common Stock subject thereto or the shares of Common
Stock referenced with respect thereto shall again be available under the Plan.
In the case of Awards granted in combination such that the exercise of one
results in a proportionate cancellation of the other, the number of shares of
Common Stock reserved for issuance shall be the greater of the number that would
be reserved if one or the other alone were outstanding. If Fannie Mae withholds
shares of Common Stock pursuant to Section 8.4, the number of shares of Common
Stock that would have been deliverable with respect to an Award but that are
withheld pursuant to the provisions of Section 8.4 shall be treated as
delivered, and the aggregate number of shares of Common Stock deliverable with
respect to the applicable Award and under the Plan shall be reduced by the
number of shares of Common Stock so withheld, and such withheld shares shall not
be available for additional Awards.



1.6   Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Award, the price (if any) to be paid for such shares or Award and other terms
and conditions of the Award. Each Award to an Eligible Employee shall be
evidenced by an Award Document, which, if required by the Committee, shall be
signed by the Eligible Employee. Awards are not restricted to any specified form
or structure and may include, without limitation, the types of Awards set forth
in Articles II, III, IV and V or, without limitation, any other transfers of
Common Stock or any options or warrants to acquire shares of Common Stock, or
any similar right with value related to or derived from the value of Common
Stock, as may be determined by the Committee. An Award may consist of one such
benefit, or two or more of them in any combination or alternative.



1.7   Award Period. Each Award and all executory rights or obligations under the
related Award Document shall expire on such date (if any) as shall be determined
by the Committee.



1.8   Limitations on Exercise and Vesting of Awards.



(a)   Provisions for Exercise. An Award shall be exercisable or shall vest as
determined by the Committee.

C-6



--------------------------------------------------------------------------------



 





(b)   Procedure. Any exercisable Award shall be exercised when the person
appointed by the Committee or the Committee’s designee receives written notice
of exercise from the Participant or by any other method, including in electronic
form, approved by the Committee, together with satisfactory arrangements for any
required payment to be made in accordance with Sections 2.2 or 8.4 or the terms
of the Award Document, as the case may be.   (c)   Fractional Shares. Fractional
share interests shall be disregarded, but may be accumulated, or the Committee
may determine that cash will be paid or transferred in lieu of any fractional
share interests.



1.9   Transferability.



(a)   General Restrictions. Awards may be exercised only by the Participant; the
Participant’s Personal Representative, if any; the Participant’s Beneficiary, if
the Participant has died; the recipient of an Award by will or the laws of
descent and distribution or, in the case of a Nonqualified Stock Option,
pursuant to a QDRO; in the case of a Nonqualified Stock Option, a person who was
a Permitted Transferee at the time the Option was transferred to such person; a
Permitted Transferee’s Personal Representative, if any; or a Permitted
Transferee’s Beneficiary, if the Permitted Transferee has died. Amounts payable
or shares of Common Stock issuable under an Award shall be paid to (or
registered in the name of) the person or persons specified by the person
exercising the Award. Other than (i) by will or the laws of descent and
distribution or, in the case of a Nonqualified Stock Option, pursuant to a QDRO
or (ii) to a Permitted Transferee in the case of any Nonqualified Stock Option
and (subject to (b), (c), (d), and (e) below), no right or benefit under this
Plan or any Award, whether vested or not vested, shall be transferable by a
Participant or Permitted Transferee or shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge (other than to Fannie Mae), and any such attempted action shall be void.
Fannie Mae shall disregard any attempt at transfer, assignment or other
alienation prohibited by the preceding sentences and shall pay or deliver such
cash or shares of Common Stock only in accordance with the provisions of this
Plan. The designation of a Beneficiary hereunder shall not constitute a transfer
for these purposes.



(b)   Tax Withholding. An Eligible Employee may not transfer Options
(“Transferred Options”) to a Permitted Transferee, other than a charitable
organization described in Section 1.2(28)(ii), unless the Eligible Employee
agrees to retain, and not to exercise until the exercise of the Transferred
Options, at least 50 percent of the exercisable Options held by the Eligible
Employee with the same exercise price and expiration date as the Transferred
Options. The condition set forth in the first sentence of this Section 1.9(b),
however, may be waived at any time by (A) the Chairman of the Committee in the
case of an Eligible Employee who is either a member of the Board or the
senior-ranking officer in the Human Resources department of Fannie Mae, or
(B) the senior-ranking officer in the Human Resources department of Fannie Mae
in the case of any other Eligible Employee, and, as a condition of such waiver,
the Chairman of the Committee or the senior-ranking officer in the Human
Resources department of Fannie Mae, as the case may be, may specify other steps
that the Eligible Employee must take to provide for the collection by Fannie Mae
of all federal, state, local and other taxes required by law to be withheld upon
the exercise of such Transferred Options.



(c)   Notice of Transfer. A transfer of an Option to a Permitted Transferee
shall not be effective unless, prior to making the transfer, the transferor (i)
provides written notice of the transfer to (A) the Chairman of the Committee in
the case of a transfer by a Participant who is either a member of the Board, the
senior-ranking officer in the Human Resources department of Fannie Mae or the
General Counsel of Fannie Mae (or a transfer by a Permitted Transferee of an
Option originally granted to a member of the Board or to

C-7



--------------------------------------------------------------------------------



 





    the senior-ranking officer in the Human Resources department of Fannie Mae),
or (B) the senior-ranking officer in the Human Resources department of Fannie
Mae in the case of any other transfer, and (ii) certifies in writing to the
Chairman of the Committee or the senior-ranking officer in the Human Resources
department of Fannie Mae, as the case may be, that the transfer will be Without
Consideration.



(d)   Approval of Transfer. A transfer of an Option to a charitable organization
described in section 1.2(28)(ii) shall not be effective unless, after receiving
the notice described in (c) above, the Chairman of the Committee or, after
consultation with the General Counsel of Fannie Mae, the senior-ranking officer
in the Human Resources department of Fannie Mae, as the case may be, either
approves the proposed transfer in writing or does not disapprove the proposed
transfer in writing within ten business days after receipt of such notice. The
Chairman of the Committee or, after consultation with the General Counsel of
Fannie Mae, the senior-ranking officer in the Human Resources department of
Fannie Mae, as the case may be, may disapprove a proposed transfer if he or she
determines, in his or her good faith judgment, that (i) the proposed Permitted
Transferee has philosophies, purposes, policies, objectives, goals or practices
inconsistent with those of Fannie Mae or (ii) the Participant has not taken such
steps as may be necessary or appropriate to provide for the collection by Fannie
Mae of all federal, state, local and other taxes required by law to be withheld
upon exercise of the Option.



(e)   Transfer of Nonvested Options. A nonvested Option may be transferred only
to an Immediate Family Member described in section 1.2(28)(i) and only with the
prior consent of (A) the Chairman of the Committee in the case of a Participant
who is either a member of the Board, the senior-ranking officer in the Human
Resources department of Fannie Mae or the General Counsel of Fannie Mae, or
(B) after consultation with the General Counsel, the senior-ranking officer in
the Human Resources department of Fannie Mae, after consultation with the
General Counsel of Fannie Mae, in the case of any other Participant.



1.10   Section 83(b) Elections. If a Participant shall file an election with the
Internal Revenue Service under Section 83(b) of the Code to include the value of
any Award in the Participant’s gross income while the Award remains subject to
restrictions, the Participant shall promptly furnish Fannie Mae with a copy of
such election.



II.   Options



2.1   Grants. One or more Options may be granted under this Article II to any
Eligible Employee. Each Option granted may be either an Incentive Stock Option
or a Nonqualified Stock Option.



2.2   Option Price.



(a)   Pricing Limits. The exercise price for shares of Common Stock covered by
an Option shall be determined by the Committee at the time of the Award, but
shall not be less than 100 percent of the Fair Market Value of the Common Stock
on the Award Date. Notwithstanding any provision of the Plan, an Option may not
be modified so as to reduce the exercise price of the Option.



(b)   Payment Provisions. The exercise price for any shares of Common Stock
purchased on exercise of an Option granted under this Article II shall be paid
in full at the time of each exercise in one or a combination of the following
methods: (i) by electronic funds transfer; (ii) by check payable to the order of
Fannie Mae; (iii) by notice and third party payment; (iv) by the delivery of
shares of Common Stock already owned by the Participant; or (v) by cashless
exercise, or any other method, if permitted by law and authorized by the
Committee, in its discretion, or specified in the applicable Award Document;
provided, however, that the Committee, in its discretion, may limit the

C-8



--------------------------------------------------------------------------------



 





    Participant’s ability to exercise an Option by delivering shares of Common
Stock, including by imposing a requirement that the Participant satisfy a
minimum holding period with respect to the shares so delivered. Shares of Common
Stock used to satisfy the exercise price of an Option shall be valued at their
Fair Market Value on the date of exercise.



2.3   Limitations on Incentive Stock Options. There shall be imposed in any
Award Document relating to Incentive Stock Options such terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code, or any successor
provision.



2.4   Option Period.



(a)   Award Period. Each Option shall specify the Award Period for which the
Option is granted and shall provide that the Option shall expire at the end of
such Award Period. The Committee may extend the Award Period by amendment of an
Option or in an Eligible Employee’s employment agreement approved by the
Committee. Notwithstanding the foregoing, the Award Period with respect to an
Incentive Stock Option, including all extensions, shall not exceed ten years.



(b)   Effect of Termination of Employment. Notwithstanding the provisions of
Section 2.4(a), unless otherwise provided by the Committee or in an Eligible
Employee’s employment agreement approved by the Committee, (i) for a Participant
whose employment is terminated for any reason other than for Cause, Retirement,
Early Retirement, Total Disability, death or having attained at least age 55
with at least five years of service and is not covered by Section 2.5(d), an
Option shall expire on the earlier to occur of (A) the end of the Award Period
or (B) the date three months following the Participant’s termination of
employment, (ii) for a Participant whose employment is terminated and is covered
by Section 2.5(d), an Option shall expire on the earlier to occur of (A) the end
of the Award Period or (B) the date 12 months following the Participant’s
termination of employment, (iii) for a Participant whose employment is
terminated by reason of Retirement, Early Retirement, Total Disability, death or
having attained at least age 55 with at least five years of service, an Option
shall expire on the end of the Award Period and (iv) for a Participant whose
employment is terminated by Fannie Mae for Cause, an Option shall expire upon
the Participant’s termination.



(c)   Death of Permitted Transferee. Unless otherwise provided by the Committee,
an Option held by a Permitted Transferee shall expire on the earlier of the date
on which it would expire pursuant to Section 2.4(a) or (b) or the date 12 months
following the Permitted Transferee’s death.



2.5   Vesting; Forfeiture.



(a)   Vesting Generally. An Option shall be exercisable and vested upon such
terms and conditions or pursuant to such schedule as the Committee shall
determine. Except as otherwise provided in this Section 2.5 or unless otherwise
specified by the Committee or in an Eligible Employee’s employment agreement
approved by the Committee, an Option that is not vested upon a Participant’s
termination of employment shall be forfeited. If a Participant’s employment is
terminated by Fannie Mae for Cause, an Option that is not vested upon the
Participant’s termination shall be forfeited.



(b)   Change in Control. The Committee, in its discretion, may grant Options
that by their terms shall become immediately exercisable and fully vested upon a
Change in Control Event.



(c)   Retirement, Early Retirement, Total Disability or Death. Unless otherwise
specified by the Committee, an Option shall become immediately exercisable and
fully vested upon the Participant’s Total Disability or the Participant’s
termination of employment by reason of Retirement, Early Retirement or death.

C-9



--------------------------------------------------------------------------------



 





(d)   Vesting Upon Termination with Separation Agreements. Notwithstanding the
foregoing, (i) for a Participant who, prior to the termination of employment,
executes a separation agreement with Fannie Mae pursuant to Fannie Mae’s
Voluntary Separation Agreement program (“VSA”) or Voluntary Separation Option
program (“VSO”), one-half of the portion of each Award that would have vested
within 12 months of the date of such Participant’s termination of employment
shall become immediately exercisable and fully vested upon the Participant’s
termination; (ii) for a Participant who accepts Fannie Mae’s offer to terminate
employment voluntarily and, prior to such termination, executes a separation
agreement with Fannie Mae pursuant to an Elective Severance Window under the
Federal National Mortgage Association Discretionary Severance Benefit Plan, the
portion of each Award that would have vested within 12 months of the date of
such Participant’s termination of employment by Fannie Mae, and one-half of the
portion of each Award that would have vested within 13-24 months of the date of
termination, shall become immediately exercisable and fully vested upon
termination; and (iii) for a Participant who, prior to the termination of his or
her employment, executes a separation agreement with Fannie Mae pursuant to a
Displacement Program under the Federal National Mortgage Association
Discretionary Severance Benefit Plan or pursuant to the Fannie Mae Individual
Severance Plan, the portion of each Award that would have vested within
12 months of the date of termination of employment shall become immediately
exercisable and fully vested upon the Participant’s termination. If the
Committee approves an employment agreement with an Eligible Employee that
provides for vesting of certain Awards upon the employee’s termination, such
Awards shall vest in accordance with the terms of such Eligible Employee’s
employment agreement.



(e)   “EPS Challenge Grants.” Section 2.5(d) shall not apply to Options granted
under the “EPS Challenge Grant” program established by the Board on January 18,
2000 or, if so provided by the Committee, to Options granted under other special
incentive Option programs.



2.6   Option Amendments or Waiver of Restrictions. Subject to Sections 1.5 and
8.5 and the specific limitations on Awards contained in the Plan, the Committee
from time to time may authorize, generally or in specific cases only, for the
benefit of any Participant who is an Eligible Employee, any adjustment in the
vesting schedule, the restrictions upon or the term of an Award granted under
this Article II by amendment, waiver or other legally valid means. The amendment
or other action may provide, among other changes, for a longer or shorter
vesting or exercise period.



2.7   Gain Deferral. Any Participant who is eligible to participate in the
Fannie Mae Stock Option Gain Deferral Plan may elect to exercise a Nonqualified
Stock Option under the provisions of such plan.



III.   Stock Appreciation Rights



3.1   Grants. In its discretion, the Committee may grant to any Eligible
Employee Stock Appreciation Rights either concurrently with the grant of another
Award or in respect of an outstanding Award, in whole or in part, or may grant
to any Eligible Employee Stand-Alone SARs. Any Stock Appreciation Right granted
in connection with an Incentive Stock Option shall contain such terms as may be
required to comply with the provisions of Section 422 of the Code (or any
successor provision). Each Stand-Alone SAR shall specify the Award Period for
which the Stand-Alone SAR is granted and shall provide that the Stand-Alone SAR
shall expire at the end of such Award Period. The Committee may extend the Award
Period by amendment of a Stand-Alone SAR.



3.2   Exercise of Stock Appreciation Rights.



(a)   Related Awards. Unless the Award Document or the Committee otherwise
provides, a Stock Appreciation Right related to another Award shall be
exercisable at such time or times, and to the extent, that the related Award
shall be exercisable.

C-10



--------------------------------------------------------------------------------



 





(b)   Stand-Alone SARs. Stand-Alone SARs shall be exercisable and vest upon such
terms and conditions or pursuant to such schedule as the Committee shall
determine at the time of the Award. Unless otherwise provided by the Committee
or in an Eligible Employee’s employment agreement approved by the Committee,
(i) in the case of a Participant’s termination of employment for Cause,
Stand-Alone SARs shall expire and no longer be exercisable upon the
Participant’s termination; (ii) in the case of a Participant’s Total Disability
or a Participant’s termination of employment by reason of Retirement, Early
Retirement or death or having attained at least age 55 with at least five years
of service, Stand-Alone SARs shall become immediately exercisable and fully
vested upon the Participant’s Total Disability or termination of employment, and
Stand-Alone SARs shall expire and no longer be exercisable at the end of the
Award Period; and (iii) in the case of a Participant’s termination of employment
for any reason other than for Cause, Retirement, Early Retirement, Total
Disability or death or having attained at least age 55 with at least five years
of service, Stand-Alone SARs shall expire and no longer be exercisable on the
earlier to occur of (A) the end of the Award Period or (B) the date three months
following the Participant’s termination. The Committee, in its discretion, may
grant Stand-Alone SARs that by their terms shall become immediately exercisable
and fully vested upon a Change in Control Event.



3.3   Payment.



(a)   Amount. Unless the Committee otherwise provides, upon exercise of a Stock
Appreciation Right and surrender of the appropriate exercisable portion of any
related Award, the Participant shall be entitled to receive payment of an amount
determined by multiplying



(i)   the difference obtained by subtracting the exercise price per share of
Common Stock under the related Award (if applicable) or the initial share value
specified in the Award from the Fair Market Value on the date of exercise, by



(ii)   the number of shares of Common Stock with respect to which the
Participant is exercising the Stock Appreciation Right.



(b)   Form of Payment. The Committee, in its discretion, shall determine the
form in which payment shall be made of the amount determined under paragraph
(a) above, which may be solely in cash, solely in shares of Common Stock (valued
at their Fair Market Value on the date of exercise of the Stock Appreciation
Right), or partly in shares and partly in cash. If the Committee permits the
Participant to elect to receive cash or shares of Common Stock (or a combination
thereof) on such exercise, any such election shall be subject to such conditions
as the Committee may impose.



IV.   Restricted Stock Awards



4.1   Grants. The Committee, in its discretion, may grant one or more Restricted
Stock Awards to any Eligible Employee. Each Restricted Stock Award Document
shall specify the number of shares or units of Common Stock to be issued to the
Participant, the date of such issuance, the consideration for the Restricted
Stock, if any, to be paid by the Participant, the restrictions imposed on the
Restricted Stock, and the conditions of release or lapse of such restrictions.
Promptly after the lapse of restrictions on Restricted Stock, shares of Common
Stock equal to the number of shares or units as to which the restrictions have
lapsed (or such lesser number as may be permitted pursuant to Section 8.4) shall
be delivered or credited to the Participant or other person entitled under the
Plan to receive the shares. The Participant or such other person shall deliver
to Fannie Mae such further assurance and documents as the Committee may require.



4.2   Restrictions.



(a)   Pre-Vesting Restraints. Except as provided in Section 1.9, shares or units
of Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered, either voluntarily or involuntarily, until the
restrictions have lapsed.

C-11



--------------------------------------------------------------------------------



 





(b)   Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Document, a Participant receiving shares (but not units) of Restricted
Stock shall be entitled to cash dividend and voting rights for all shares of
Common Stock issued even though they are not vested, provided that such rights
shall terminate immediately as to any shares of Restricted Stock that cease to
be eligible for vesting. If provided in the applicable Award Document, a
Participant receiving units of Restricted Stock shall be entitled to cash
dividend and voting rights for such units even though they are not vested,
provided that such rights shall terminate immediately as to any units of
Restricted Stock that cease to be eligible for vesting.



(c)   Accelerated Vesting. Unless otherwise provided by the Committee or in an
Eligible Employee’s employment agreement approved by the Committee, the
restrictions on Restricted Stock shall lapse upon the Participant’s Total
Disability or termination of employment by reason of Retirement, Early
Retirement, or death, and, if provided in the applicable Award Document,
restrictions on Restricted Stock held for more than one year from the Award Date
by Participants shall lapse upon a Change in Control Event.



(d)   Vesting Upon Termination with Separation Agreements. Notwithstanding the
foregoing, (i) for a Participant who, prior to the termination of employment,
executes a separation agreement with Fannie Mae pursuant to Fannie Mae’s
Voluntary Separation Agreement program (“VSA”) or Voluntary Separation Option
program (“VSO”), one-half of the portion of each Award of Restricted Stock that
would have vested within 12 months of the date of such Participant’s termination
of employment shall become fully vested upon the Participant’s termination;
(ii) for a Participant who accepts Fannie Mae’s offer to terminate employment
voluntarily and, prior to such termination, executes a separation agreement with
Fannie Mae pursuant to an Elective Severance Window under the Federal National
Mortgage Association Discretionary Severance Benefit Plan, the portion of each
Award of Restricted Stock that would have vested within 12 months of the date of
such Participant’s termination of employment by Fannie Mae, and one-half of the
portion of each Award of Restricted Stock that would have vested within
13-24 months of the date of termination, shall become fully vested upon
termination; and (iii) for a Participant who, prior to the termination of his or
her employment, executes a separation agreement with Fannie Mae pursuant to a
Displacement Program under the Federal National Mortgage Association
Discretionary Severance Benefit Plan or pursuant to the Fannie Mae Individual
Severance Plan, the portion of each Award of Restricted Stock that would have
vested within 12 months of the date of termination of employment shall become
fully vested upon the Participant’s termination. If the Committee approves an
employment agreement with an Eligible Employee that provides for vesting of
certain Awards upon the employee’s termination, such Awards shall vest in
accordance with the terms of such Eligible Employee’s employment agreement.



(e)   Forfeiture. Unless otherwise provided by the Committee or in an Eligible
Employee’s employment agreement approved by the Committee, Restricted Stock as
to which the restrictions have not lapsed in accordance with the provisions of
the Award or pursuant to Section 4.2(c) shall be forfeited upon a Participant’s
termination of employment. Upon the occurrence of any forfeiture of Restricted
Stock, the forfeited Restricted Stock shall be automatically transferred to
Fannie Mae without payment of any consideration by Fannie Mae and without any
action by the Participant.



V.   Performance Share Awards and Stock Bonuses



5.1   Grants of Performance Share Awards.



(a)   The Committee, in its discretion, may grant Performance Share Awards to
Eligible Employees. An Award shall specify the maximum number of shares of
Common Stock (if any) subject to the Performance Share Award and its terms and
conditions. The Committee shall establish the specified period (a “performance
cycle”) for the

C-12



--------------------------------------------------------------------------------



 





    Performance Share Award and the measure(s) of the performance of Fannie Mae
(or any part thereof) or the Eligible Employee. The Committee, during the
performance cycle, may make such adjustments to the measure(s) of performance as
it may deem appropriate to compensate for, or reflect, any significant changes
that may occur in accounting practices, tax laws and other laws or regulations
that alter or affect the computation of the measure(s). The Award Document shall
specify how the degree of attainment of the measure(s) over the performance
cycle is to be determined.



(b)   In its discretion, the Committee may grant Performance Share Awards which,
by their terms, provide that, upon a Change in Control Event, payments shall be
made with respect to a Performance Share Award held for more than one year from
the Award Date by an Eligible Employee, based on the assumption that the
performance achievement specified in the Award would have been attained by the
end of the performance cycle. If the Committee approves an employment agreement
with an Eligible Employee that provides for payments with respect to a
Performance Share Award upon the employee’s termination, payments shall be made
with respect to such Performance Share Awards in accordance with the terms of
such Eligible Employee’s employment agreement.



(c)   Unless otherwise provided by the Committee or in an Eligible Employee’s
employment agreement approved by the Committee, if an Eligible Employee’s
employment is terminated because of Retirement, Total Disability or Early
Retirement prior to the end of the performance cycle, but at least 18 months
after the first day of the performance cycle, such Eligible Employee shall
receive a pro rata Performance Share Award, calculated as if the Eligible
Employee were employed by Fannie Mae at the end of the performance cycle but
adjusted to reflect the portion of the performance cycle in which the
Participant actually was employed by Fannie Mae, payable in full as soon as
practicable after the end of the performance cycle.



(d)   Unless otherwise provided by the Committee or in an Eligible Employee’s
employment agreement approved by the Committee, if an Eligible Employee’s
employment is terminated because of the Eligible Employee’s death prior to the
end of the performance cycle, but at least 18 months after the first day of the
performance cycle, the Eligible Employee shall receive a pro rata Performance
Share Award, payable in full as soon as practicable after the Eligible
Employee’s death, in an amount that is based upon the Committee’s assessment of
the likelihood of Fannie Mae’s success in attaining the performance measures by
the end of the performance cycle and the portion of the performance cycle during
which the Eligible Employee was employed by Fannie Mae, and calculated using the
date of the Eligible Employee’s death as the date for establishing the Fair
Market Value of such Award.



(e)   Unless otherwise provided by the Committee or in an Eligible Employee’s
employment agreement approved by the Committee, if, after the end of the
performance cycle, an Eligible Employee’s employment is terminated because of
the Eligible Employee’s Retirement, Total Disability, death or Early Retirement,
all portions of the Eligible Employee’s Performance Share Award not yet paid
shall be paid in full as soon as practicable thereafter, except to the extent
subject to a deferral election under Section 5.3.



(f)   Unless otherwise provided by the Committee or in an Eligible Employee’s
employment agreement approved by the Committee, any Eligible Employee who is not
employed by Fannie Mae on the last day of a performance cycle or on the date of
a scheduled payment of any portion of a Performance Share Award (determined
without regard to any deferral election under Section 5.3), other than by reason
of the Eligible Employee’s Retirement, Total Disability, death or Early
Retirement, shall forfeit such payment and all future payments with respect to
such performance cycle.



5.2   Grants of Stock Bonuses. The Committee may grant a Stock Bonus to any
Eligible Employee in such amounts of shares of Common Stock and on such terms
and conditions as determined from time to time by the Committee.

C-13



--------------------------------------------------------------------------------



 





5.3   Deferred Payments. The Committee, in its discretion, may permit any
Eligible Employee to defer receipt of a Performance Share Award. Such deferral
shall be subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any vested rights of the Eligible Employee.



VI.   Nonmanagement Director Options



6.1   Participation. Awards under this Article VI shall be made only to
Nonmanagement Directors.



6.2   Annual Option Grants.



(a)   Annual Awards. On the first day of the Director Term in 2004 and in each
subsequent year prior to the Plan Termination Date (each of which shall be the
Award Date), there shall be granted automatically (without any action by the
Board or the Committee) to each Nonmanagement Director then in office a
Nonqualified Stock Option to purchase 4,000 shares of Common Stock. Any
Nonmanagement Director appointed or elected to office during a Director Term
shall be granted automatically (without any action by the Board or the
Committee) a Nonqualified Stock Option (the Award Date of which shall be the
date such person takes office) to purchase the nearest whole number of shares of
Common Stock equal to 4,000 multiplied by the number of partial or full calendar
months remaining in the Director Term in which the Award is granted divided by
12.



(b)   Maximum Number of Shares. Annual grants that would otherwise cause the
total Awards under this Plan to exceed the maximum number of shares of Common
Stock under Section 1.5(b) shall be prorated to come within such limitation.



6.3   Option Price. The exercise price per share of Common Stock covered by each
Option granted under Sections 6.2 or 6.7 shall be 100 percent of the Fair Market
Value on the Award Date. Notwithstanding any provision of the Plan, an Option
may not be modified so as to reduce the exercise price of the Option. The
exercise price of any Option granted under this Article shall be paid in full at
the time of each purchase, in cash or by check or in shares of Common Stock
valued at their Fair Market Value on the date of exercise of the Option, or
partly in shares and partly in cash.



6.4   Option Period and Ability to Exercise. Each Option granted under
Sections 6.2 or 6.7 shall provide that the Option shall expire ten years from
the Award Date and shall be subject to earlier termination as provided below.
Each Option granted under Sections 6.2 or 6.7 shall vest and become exercisable
over a four-year period at a rate of 25 percent each year on the anniversary of
the date of grant.



6.5   Termination of Directorship. If an NMD Participant’s services as a member
of the Board terminate for any reason, any Option granted under Sections 6.2 or
6.7 held by the NMD Participant shall immediately vest and may be exercised
until the earlier of one year after the date of such termination or the
expiration of the stated term of the Option.



6.6   Adjustments. Options granted under Sections 6.2 or 6.7 shall be subject to
adjustment as provided in Section 8.2, but only to the extent that such
adjustment is based on objective criteria and is consistent with adjustments to
Options or other Awards held by persons other than Nonmanagement Directors.



6.7   Additional Option Awards. Under this Article VI, the Committee may grant
additional Option Awards to Nonmanagement Directors as appropriate, based on
market compensation data or other information or circumstances.



VII.   Nonmanagement Director Restricted Stock



7.1   Participation. Awards under this Article VII shall be made only to
Nonmanagement Directors. Neither the Plan nor any action taken under the Plan
shall give any NMD Participant the right to be reappointed or renominated to
serve as a member of the Board.

C-14



--------------------------------------------------------------------------------



 





7.2   Amount of Awards. Each Nonmanagement Director who is a member of the Board
immediately following the annual meeting of the shareholders of Fannie Mae in
2006 or 2010 shall be granted, immediately following such annual meeting, an
Award of shares of Restricted Stock (rounded to the nearest full share) having
an aggregate Fair Market Value on the date of grant equal to $75,000 in 2006 and
$90,000 in 2010. A Nonmanagement Director who is newly appointed or elected
after the annual meeting of shareholders in 2006 or 2010 shall receive an Award
of shares of Restricted Stock equal to the number of shares (rounded to the
nearest full share) that would have been granted to such newly appointed or
elected Nonmanagement Director had he or she been a member of the Board on the
date of the annual meeting of the shareholders of Fannie Mae in the year 2006 or
2010, as the case may be, multiplied by the number of partial or full calendar
months remaining in the four-year Award cycle from the date of the Nonmanagement
Director’s appointment or election divided by 48.



7.3   Restrictions and Vesting.



(a)   Pre-Vesting Restrictions. Except as provided in Section 1.9, shares of
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
disposed of or encumbered, either voluntarily or involuntarily, until the
restrictions have lapsed.



(b)   Dividend and Voting Rights. A NMD Participant receiving shares of
Restricted Stock shall be entitled to cash dividend and voting rights for all
shares of Common Stock issued even though they are not vested, provided that
such rights shall terminate immediately as to any Restricted Stock that is
forfeited under Section 7.3(e).



(c)   Vesting. Unless otherwise provided by the Committee for Restricted Stock
granted under Section 7.5, the restrictions on Restricted Stock granted under
this Article VII shall lapse as follows. On the day before each annual meeting
of Fannie Mae’s shareholders, each Restricted Stock Award granted to a NMD
Participant under this Article VII shall vest, and the restrictions on such
Restricted Stock shall lapse, at a rate of 25% per year (or by the appropriate
pro-rata percentage for Nonmanagement Directors newly appointed or elected after
the annual meeting in 2006 or 2010). Promptly after the lapse of restrictions on
Restricted Stock, shares of Common Stock equal to the number of shares or units
as to which the restrictions have lapsed (or such lesser number as may be
permitted pursuant to Section 8.4) shall be delivered or credited to the NMD
Participant or other person entitled under the Plan to receive the shares.



(d)   Accelerated Vesting. Unless otherwise provided by the Committee for
Restricted Stock granted under Section 7.5, the restrictions on Restricted Stock
granted under this Article VII shall lapse upon the NMD Participant’s membership
on the Board terminating because of (i) Total Disability, (ii) death, or
(iii) as to a Nonmanagement Director who is elected to the Board by the
shareholders, not being renominated after reaching age 70.



(e)   Forfeiture. Unless otherwise provided by the Committee for Restricted
Stock granted under Section 7.5, Restricted Stock granted under Article VII as
to which the restrictions have not lapsed in accordance with the provisions of
the Award or pursuant to Section 7.3(c) or (d) shall be forfeited upon the
termination of a NMD Participant’s membership on the Board. Upon the occurrence
of any forfeiture of Restricted Stock, the forfeited Restricted Stock shall be
automatically transferred to Fannie Mae without payment of any consideration by
Fannie Mae and without any action by the NMD Participant.



7.4   Adjustments. Restricted Stock granted under this Article VII shall be
subject to adjustment as provided in Section 8.2, but only to the extent that
such adjustment is based on objective criteria and is consistent with
adjustments to Restricted Stock or other Awards held by persons other than
Nonmanagement Directors.



7.5   Additional Restricted Stock Awards. Under this Article VII, the Committee
may grant additional Restricted Stock Awards to Nonmanagement Directors as
appropriate, based on market compensation data or other information or
circumstances.

C-15



--------------------------------------------------------------------------------



 





VIII.   Other Provisions



8.1   Rights of Eligible Employees, Participants and Beneficiaries.



(a)   Employment Status. Status as an Eligible Employee shall not be construed
as a commitment that any Award will be made under this Plan to an Eligible
Employee or to Eligible Employees generally.



(b)   No Employment Contract. Nothing contained in the Plan (or in any other
documents related to the Plan or to any Award) shall confer upon any Participant
any right to continue in the employ or other service of Fannie Mae or constitute
any contract or agreement of employment or other service, nor shall the Plan
interfere in any way with the right of Fannie Mae to change such person’s
compensation or other benefits or to terminate the employment of such person,
with or without cause; provided, however, that nothing contained in the Plan or
any related document shall adversely affect any independent contractual right of
any Participant without the Participant’s consent.



(c)   Plan Not Funded. Awards payable under the Plan shall be payable in shares
of Common Stock or from the general assets of Fannie Mae, and (except as
provided in Section 1.5(c)) no special or separate reserve, fund or deposit
shall be made to assure payment of Awards. No Participant, Beneficiary or other
person shall have any right, title or interest in any fund or in any specific
asset (including shares of Common Stock, except as expressly otherwise provided)
of Fannie Mae by reason of any Award hereunder. Neither the provisions of the
Plan (or of any related documents), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between
Fannie Mae and any Participant, Beneficiary or other person. To the extent that
a Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of Fannie Mae.



8.2   Adjustments.



(a)   Events Requiring Adjustments. If any of the following events occur, the
Committee shall make the adjustments described in Section 8.2(b): (i) any
recapitalization, stock split (including a stock split in the form of a stock
dividend), reverse stock split, reorganization, merger, combination,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of Fannie Mae, (ii) any issuance of warrants or other
rights to purchase shares of Common Stock or other securities of Fannie Mae
(other than to employees) at less than 80 percent of Fair Market Value on the
date of such issuance, (iii) a sale of substantially all the assets of Fannie
Mae, or (iv) any other similar corporate transaction or event with respect to
the Common Stock.



(b)   Adjustments to Awards. If any of the events described in Section 8.2(a)
occurs, then the Committee shall, in the manner and to the extent (if any) as it
deems appropriate and equitable, (i) proportionately adjust any or all of
(1) the number and type of shares of Common Stock that thereafter may be made
the subject of Awards (including the specific maximum set forth in Section 1.5),
(2) the number, amount and type of shares of Common Stock subject to any or all
outstanding Awards, (3) the grant, purchase or exercise price of any or all
outstanding Awards, (4) the shares of Common Stock or cash deliverable upon
exercise of any outstanding Awards, or (5) the performance standards appropriate
to any outstanding Awards; or (ii) make provision for a cash payment or for the
substitution or exchange of any or all outstanding Awards based upon the
distribution or consideration payable to holders of Common Stock upon or in
respect of the event; provided, however, in each case, that with respect to
Awards of Incentive Stock Options, no adjustment shall be made that would cause
the Plan to violate Section 422 or 424(a) of the Code or any successor
provisions thereto.

C-16



--------------------------------------------------------------------------------



 





8.3   Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for Fannie Mae, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring the securities shall,
if requested by Fannie Mae, provide such assurances and representations to
Fannie Mae, as Fannie Mae may deem necessary or desirable to assure compliance
with all applicable legal requirements.



8.4   Tax Withholding. Upon any exercise, vesting or payment of any Award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an Incentive Stock Option prior to satisfaction of the holding period
requirements of Section 422 of the Code (or any successor provision), the
Committee may make such provisions and take such steps as it may deem necessary
or appropriate for the withholding by Fannie Mae of all federal, state, local
and other taxes required by law to be withheld, including without limitation,
the right, at its option, to the extent permitted by law (i) to require the
Participant (or Personal Representative or Beneficiary, as the case may be) to
pay or provide for payment of the amount of any taxes that Fannie Mae may be
required to withhold with respect to the transaction as a condition to the
release of the shares of Common Stock or the making of any payment or
distribution, or (ii)(a) to deduct from any amount payable in cash, or (b) to
reduce the number of shares of Common Stock otherwise deliverable (or otherwise
reacquire such shares), based upon their Fair Market Value on the date of
delivery, or (c) to grant the Participant the right to elect reduction in the
number of shares upon such terms and conditions as it may establish for the
amount of any taxes that Fannie Mae may be required to withhold.



8.5   Plan Amendment, Termination and Suspension.



(a)   Board Authorization. Subject to this Section 8.5, the Board may, at any
time, terminate or amend, modify or suspend the Plan, in whole or in part. No
Awards may be granted during any suspension of the Plan or after termination of
the Plan, but the Committee shall retain jurisdiction as to Awards then
outstanding in accordance with the terms of the Plan.



(b)   Shareholder Approval. If any amendment would (i) materially increase the
benefits accruing under the Plan, or (ii) materially increase the aggregate
number of shares of Common Stock that may be issued under the Plan (except as
provided in Section 8.2), then to the extent deemed necessary or advisable by
the Board or as required by law or the rules of the NYSE, such amendment shall
be subject to shareholder approval.



(c)   Amendments to Awards. Without limiting any other express authority granted
under the Plan, but subject to its express limits, the Committee may waive
conditions of or limitations on Awards, without the consent of the Participant,
and may make other changes to the terms and conditions of Awards that do not
affect the Participant’s rights and benefits under an Award in any materially
adverse manner.



(d)   Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of the Plan or any change affecting any outstanding Award shall,
without the written consent of the Participant, Beneficiary or Personal
Representative, as applicable, affect in any manner materially adverse to such
person any rights or benefits of any such person or any obligations of Fannie
Mae under any Award granted under the Plan prior to the effective date of such
change; however, any changes made pursuant to Section 8.2 shall not be deemed to
constitute changes or amendments for purposes of this Section 8.5.

C-17



--------------------------------------------------------------------------------



 





8.6   Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Committee or the Plan and expressly stated in an Award Document, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment shall be made for dividends or other shareholder
rights for which a record date is prior to the date of delivery of such shares.



8.7   Effective Date of the Plan. The Plan shall be effective as of the date of
the meeting at which the shareholders of Fannie Mae approve it.



8.8   Term of the Plan. Except for any Award pursuant to Section 7.2 granted to
a Nonmanagement Director who is newly appointed or elected to the Board during
the 2010-2014 cycle, no Award shall be granted after the Plan Termination Date.
Unless otherwise expressly provided in the Plan or in an applicable Award
Document, any Award may extend beyond the Plan Termination Date, and all
authority of the Committee with respect to Awards hereunder shall continue
during any suspension of the Plan and in respect of Awards outstanding on the
Plan Termination Date.



8.9   Governing Law/Construction/Severability.



(a)   Choice of Law. The Plan, the Awards, all documents evidencing Awards, and
all other related documents shall be governed by, and construed in accordance
with the laws of the District of Columbia, without reference to its principles
of conflicts of law.



(b)   Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan shall continue in effect.



8.10   Captions. Captions and headings are given to the sections and subsections
of the Plan solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or of its provisions.



8.11   Effect of Change of Subsidiary Status. For purposes of the Plan and any
Award, if an entity ceases to be a Subsidiary, the employment of all
Participants who are employed by such entity shall be deemed to have terminated,
except any Participant who continues as an employee of another entity within
Fannie Mae.



8.12   Nonexclusivity of Plan. Nothing in the Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.



8.13   Plan Binding on Successors. The obligations of Fannie Mae under the Plan
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of Fannie Mae, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of Fannie Mae. Fannie Mae agrees that it will make
appropriate provisions for the preservation of all Participants’ rights under
the Plan in any agreement or plan that it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.

C-18